IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ANDREW D. MILLER, THE SPECIAL                         No. 68500
                 ADMINISTRATOR OF THE ESTATE
                 OF RICHARD K. MILLER; ANDREW D.
                 MILLER, AN INDIVIDUAL; AND
                 SUZETTE MILLER, AN INDIVIDUAL,                            FILED
                                    Appellants,
                               vs.                                         MAR 09 2016
                 CITIMORTGAGE, INC., A FOREIGN                            TRACIE K. LrNDEMAN
                                                                       CLERK OF 'UPREME COURT
                 CORPORAITON; AND CLEAR RECON
                                                                       BY .DEPUTY CLERK
                 CORP. A NEVADA CORPORATION,
                                    Respondent.

                                      ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN




                 cc:   Hon. Jerome M. Polaha, District Judge
                       Madelyn Shipman, Settlement Judge
                       Geoffrey Lynn Giles
                       Ballard Spahr, LLP
                       Aldridge Pite, LLP
                       Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER


                                                                                       iG- 07519